DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

In claims 1, 5, 18, 20 and 21, the limitations “obstruction element configured to restrict the flow of urine” and “support element configured to resist axial movement of the distal tube” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “element” coupled with functional language “restrict the flow” or “resist axial movement” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 5, 18, 20 and 21 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

In claims 2, 4, 6, 7, the limitations “obstruction element” and “support element” have not been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they recite sufficient structure to achieve the function.  

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 8, 9, 11, 12, 14, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Eshel, Uzi et al. (US 20030153899 A1) in view of Lennox, Charles D. et al. (US 20050107735 A1).
Regarding claim 1, Eshel discloses a catheter device (¶ [0002], internal catheter for insertion into the urethra; ¶ [0064], catheter 10), including 
a proximal tube having a first part of a first lumen configured for urine to flow therethrough (¶ [0065] Catheter 10 includes a first tubular member 12 having an inner lumen 29); 
a distal tube having a second part of the first lumen configured for urine to flow therethrough (¶ [0066] Catheter 10 further includes a second tubular member 18 having an inner lumen 19); 
a second lumen connecting the proximal tube and the distal tube (¶ [0071] First 12 and second 18 tubular members are interconnected therebetween by a connecting tube 26); 
wherein an area of discontinuity is provided between the first part and second part of the first lumen (¶ [0071], Tube 26 … form a gap 62 of a known (limited) maximal length between members 12 and 18); and 
wherein the area of discontinuity comprises a support element configured to resist axial movement of the distal tube relative to the proximal tube and vice versa (¶ [0088], FIGS. 3a-b … an additional connecting tube 48); and 
wherein the area of discontinuity includes an opening operable for urine to be flushed periodically out of the catheter (¶ [0071], The length of gap 62 is selected so as to enable the sphincter to be free of any portions of members 12 and 18). 
Regarding the limitation of a support element configured to resist axial movement of the distal tube relative to the proximal tube, each of tubes 26 and 48 physically connect members 12 and 18 across gap 62. Eshel further discloses that the tube 26 is configured to establish the maximal length between members 12 and 18 (¶ [0071]). Therefore, either of tube 26 or 48 is capable of serving as a support element. 
This rejection cites one of tube 26 or 48 as the second lumen, and the other of tube 26 or 48 as the support element. 
Eshel teaches the invention substantially as claimed by Applicant with the exception of an obstruction element. Lennox discloses a urethral prosthesis (¶ [0002], [0007], [0052] prosthesis 9), including:
a proximal tube having a first part of a first lumen configured for urine to flow therethrough (¶ [0052], second tubular element 14); 
a distal tube having a second part of the first lumen configured for urine to flow therethrough (¶ [0052], first tubular element 10); 
an area of discontinuity provided between the first part and second part of the first lumen (¶ [0052], bridge segment 12); and 
at least one obstruction element configured to restrict the flow of urine through the area of discontinuity (¶ [0057] To control the flow of urine through the second tubular element 14 and out of the body, a valve 20 is disposed within the second tubular element 14 … Absent any external force, the valve element 38 is magnetically attracted to the valve seat 32, thereby blocking the aperture 34); 
wherein the area of discontinuity comprises a support element configured to resist axial movement of the distal tube relative to the proximal tube and vice versa (¶ [0054], Disposed within the bridge segment 12 is a spring 18). 
Lennox permits a user to externally control a flow of fluid through the catheter with a magnet (¶ [0010], [0057]). One would be motivated to modify Eshel with the obstruction element of Lennox to provide an alternative or redundant option for regulating urine flow. For example, Eshel intends to deploy the device in patients recovering from a TURP procedure (¶ [0004], [0060]). Therefore, it would have been obvious to modify Eshel with the obstruction element of Lennox in order to control the flow of urine with an alternative or safeguard option in patients recovering from a TURP. 

Regarding claims 2 and 9, Eshel lacks an obstruction element comprising a valve and a protective sheath. Lennox discloses a device wherein the at least one obstruction element comprises a valve (¶ [0057], The valve 20 also includes a valve element 38, which includes a magnet 36); 
wherein the at least one obstruction element is positioned at a portion of the proximal tube and/or at a portion of the distal tube (¶ [0054], The second tubular element 14 includes a valve 20);
wherein the area of discontinuity is enclosed by a protective sheath, the protective sheath removable when the catheter device is deployed (¶ [0062] FIG. 7 … The insertion sleeve 44 is disposed over the second tubular element 14 and the bridge segment 12, and is partially disposed over the first tubular element 10; ¶ [0063], The insertion sleeve 44 is then removed). 
Lennox regulates the flow of urine with an alternative mechanism. Regarding the rationale and motivation to modify Eshel with the valve of Lennox, see discussion of claim 1 above. Lennox also protects a user’s urethra while introducing a catheter having irregular surfaces. A skilled artisan would have been motivated to modify Eshel with the protective sheath of Lennox in order to present a smoother surface to the urethra and prevent injury or abrasion. 

Regarding claims 5, 11, 12, 14, 17 and 19, Eshel discloses a device wherein the support element is integral with the second lumen (¶ [0080], tube 26 is in fluid communication with inflatable balloon 24); 
wherein the second lumen is configured to allow a fluid to flow therethrough (¶ [0080], Thus, a direct fluid passage exists between tube 26 and balloon 24); 
wherein the fluid is air (¶ [0081], Preferably inflation and/or deflation of balloon 24 is achieved with air but other fluids, such as water, can also be used); 
wherein the proximal and/or distal tube is made of at least one of the following: latex, silicon, Thermoplastic polyurethane (TPU), and Polytetrafluoroethylene (PTFE) (¶ [0070], Members 12 and 18 are typically made of … polyethylene, polypropylene, polyurethane, polyvinyl chloride (PVC) and silicon); 
wherein the length of the proximal tube is longer than the distal tube or vice versa (Figs. 1a, 1d, 2a-b, 3a-b and 6, second tubular member 18 is longer than first tubular member 12); 
a method of manufacturing the catheter device of claim 1 (¶ [0085], balloon 44 and additional components of catheter 10 are constructed from heat resistant materials); comprising the steps of: creating an area of discontinuity or buffer zone (¶ [0071], Tube 26 … form a gap 62 of a known (limited) maximal length between members 12 and 18);
providing a support element at or around the buffer zone to provide structural rigidity; wherein the area of discontinuity comprises a support element configured to resist axial movement of the distal tube relative to the proximal tube and vice versa (Fig. 3a, tube 48 extends across gap 62); and
wherein the area of discontinuity includes an opening operable for urine be flushed periodically out of the catheter (¶ [0071], The length of gap 62 is selected so as to enable the sphincter to be free of any portions of members 12 and 18). 

Regarding claims 8 and 15, Eshel discloses an elastic and extensible material including TPU (¶ [0070], [0085]). Eshel does not explicitly disclose that tube 26 or 48 comprises TPU. However, it would have been obvious to select TPU to construct tube 26 or 48, since Eshel lists these materials as suitable for forming other parts of the catheter including the first lumen and an anchoring balloon (¶ [0070], [0085]). Therefore, it would have been obvious to construct the second lumen from TPU in order to use a biocompatible material which can be shaped with conventional techniques. 

Regarding claim 18, Eshel discloses a method of deploying a catheter device (¶ [0002], [0029], a method of inserting and positioning an indwelling catheter), including the steps of: 
anchoring the catheter device in a urinary bladder via a retaining element (¶ [0075], When inflated, inflatable balloon 24 is larger in diameter than the opening of the patient's bladder … anchors balloon 24 against the bladder's inner wall); 
wherein part of the proximal tube is positioned within the urinary bladder (¶ [0074], distal end 20 and opening 21); 
to achieve intra-luminal flushing and extra-luminal flushing (¶ [0071], Tube 26 … form a gap 62 of a known (limited) maximal length between members 12 and 18). 
Regarding the limitation of intra-luminal flushing and extra-luminal flushing, Eshel shows that gap 62 forms a length of open space between members 12 and 18 (Figs. 1a, 3a). 
Eshel does not activate and deactivate an obstruction element. Lennox discloses a urethral prosthesis (¶ [0002], [0007], [0052] prosthesis 9), including:
activating at least one obstruction element to restrict the flow of urine through an area of discontinuity, thereby causing pressure build-up within the first lumen (¶ [0057] Absent any external force, the valve element 38 is magnetically attracted to the valve seat 32, thereby blocking the aperture 34); and 
periodically deactivating the at least one obstruction element, thereby releasing the build-up urine within the first lumen to the area of discontinuity to achieve intra-luminal flushing and extra-luminal flushing (¶ [0057], When an external magnetic force is applied to the valve 20, such as by contacting an exterior of a penis in which such a valve resides with a magnet, the valve element 38 is displaced so as to open the aperture 34).  
Lennox provides an alternative or redundant option for regulating urine flow. Regarding rationale and motivation to modify Eshel with the obstruction element of Lennox, see discussion of claim 1 above. 




Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Eshel and Lennox, further in view of Wilkie; David et al. (US 20080269546 A1).
Regarding claim 4, Eshel and Lennox lack an obstruction element that opens at a predetermined pressure. Wilkie discloses a valve closely emulating the natural action of a healthy urethra (¶ [0002], [0011]), comprising:
an obstruction element (¶ [0013], corrosion resistant ball made of ferromagnetic material; ¶ [0014] Ball 8); 
wherein the at least one obstruction element is configured to periodically open to release urine when present at a predetermined pressure (¶ [0020], Opening pressure could be adjusted from 10 cm water to 60 cm water by slightly changing the distance between ring and ball).  
Wilkie emulates the operation of a healthy urethra by providing a snap action valve (¶ [0003], [0023], [0025]). One would be motivated to modify Eshel and Lennox with the pressure-activated obstruction element of Wilkie to provide another option for regulating fluid flow. Therefore, it would have been obvious to modify Eshel and Lennox with the pressure-activated obstruction element of Wilkie in order to mimic the function of a healthy urethra. 

Claims 6, 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Eshel and Lennox, further in view of Desmond, Joseph P. III et al. (US 20030069647 A1).
Regarding claims 6 and 7, Eshel and Lennox lack a plurality of elongated structures. Desmond discloses a collapsible and expandable stent for use in the prostatic urethra (¶ [0007], [0009], [0045] FIG. 1 depicts one illustrative embodiment of a stent 10; ¶ [0056] FIG. 5 depicts a stent 46 according to another illustrative embodiment of the invention), comprising: 
a support element (¶ [0056], body segment 48);  
a tube (¶ [0056], first terminal end 54 … second terminal end 62);  
wherein the support element comprises a plurality of elongated structures arranged to connect to the tube in a manner so as to provide structural rigidity at an area of discontinuity (¶ [0058], the slots 70 are formed as concave inner or outer surfaces in the wall 50 of the body segment 48 … the slots 70 are formed as through openings in the wall 50);  
wherein the plurality of elongated structures are made of at least one of the following materials: nickel titanium, cobalt chromium, latex (rubber), TPU, PTFE (¶ [0043], stents of the present invention are therefore generally constructed of flexible biocompatible materials, including, but not limited to silicone, TEFLON and other PTFE polymers, polyurethane polymers, thermal plastics or malleable metals). 
Desmond provides an alternative construction for a support element and axially reinforces the stent. One would be motivated to modify Eshel and Lennox with the plural elongated structures of Desmond to avoid applying stress to Eshel’s pair of inflation tubes. Therefore, it would have been obvious to modify Eshel and Lennox with the plural elongated structures of Desmond in order to axially reinforce a catheter and divert mechanical stress from inflation tubes. 

Regarding claim 13, Eshel and Lennox are silent regarding the length of the area of discontinuity. Desmond discloses a device wherein the length of the area of discontinuity is 0.1 centimeters (cm) to 4 cm (¶ [0048], the total length of the stent 10 may be varied between about 1.0 inch and about 2.5 inches, to accommodate the size of a patient's prostatic urethra, which varies in length from about 0.6 inches to about 3.0 inches; 1.0 to 2.5 inches * (2.54 cm / inch) = 2.54 to 6.35 cm). 
Desmond accommodates a range of urethra lengths. One would be motivated to modify Eshel and Lennox with the discontinuity length of Desmond to adapt the device to a large number of users. Therefore, it would have been obvious to modify Eshel and Lennox with the discontinuity length of Desmond in order to select dimensions appropriate for a majority of users. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Eshel and Lennox, further in view of Tihon; Claude (US 5865815 A).
Regarding claim 10, Eshel and Lennox lack a plurality of first lumens. Tihon discloses a urinary catheter for BPH (col. 1, lines 1-15; col. 3, lines 1-10, prostatic obstruction relief catheter 10; col. 4, lines 25-30, An alternative construction of the prostatic obstruction relief catheter is illustrated in FIGS. 5 and 6. FIG. 5), comprising a plurality of first lumens (col. 4, lines 55-60, multiple lumens defined by the plural legs 40 of the inner support member 34 and the sheath 32). 
Tihon supports an indwelling catheter against collapse, in regions where it conducts fluid through the prostatic urethra (col. 4, lines 30-35; col. 5, lines 1-5, stenting the urethra, especially the prostatic urethra, open for urine drainage). One would be motivated to modify Eshel and Lennox with the plural first lumens of Tihon to physically reinforce the proximal or distal tube. Therefore, it would have been obvious to modify Eshel and Lennox with the plural first lumens of Tihon in order to resist collapse of the catheter in the prostatic urethra. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Eshel and Lennox, further in view of Hannon; David et al. (US 20150314103 A1).
Regarding claim 16, Eshel and Lennox lack a coated second lumen. Hannon discloses a urinary catheter (¶ [0002], [0011], [0017] In FIG. 1, a medical device 10, such as an intermittent or indwelling catheter), comprising: 
a lumen (¶ [0022], medical device 10a, such as a catheter); 
wherein the lumen is coated with anti-microbial, PTFE, silicone, or hydrogel (¶ [0025], a hydrophilic coating containing an oligodynamic component may be provided on the outer surface of the catheter. The oligodynamic component may comprise ions such as silver in the lubricious coating). 
Hannon lubricates a catheter and also reduces the risk of infection by releasing antimicrobial silver ions (¶ [0025], [0026]). One would be motivated to modify Eshel and Lennox with the antimicrobial coating of Hannon to prevent a urinary tract infection. Therefore, it would have been obvious to modify Eshel and Lennox with the antimicrobial coating of Hannon in order to reduce the risk of an infection. 
 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Eshel and Lennox, further in view of Richardson, Margaret P. et al. (US 20040044307 A1).
Regarding claim 20, Eshel and Lennox lack an obstruction element configured to be activated by the second lumen. Richardson discloses a urinary catheter (¶ [0001], [0018], [0089]), comprising: 
a first lumen (¶ [0089], Urine can enter the inner tube or lumen 3); 
a second lumen (¶ [0089], connecting tube 7);
an obstruction element (¶ [0090], inflatable portion 6); 
wherein the at least one obstruction element is configured to be activated by the second lumen to restrict the flow of urine (¶ [0095], The relatively high hydraulic pressure causes the relatively thin walled inner tube at 6 to collapse … so as to substantially totally seal the lumen at 9).  
Richardson provides a valve design that simultaneously anchors a catheter and controls a flow of urine through its main lumen. Richardson also permits a user to directly control the valve when desired (¶ [0066], [0068]). One would be motivated to modify Eshel and Lennox with the pressure-activated obstruction element of Richardson to provide an alternative to a magnetically activated valve. Therefore, it would have been obvious to modify Eshel and Lennox with the pressure-activated obstruction element of Richardson in order to control a valve with another known alternative. 
Response to Arguments
The objections to claims 1, 4, 10, 17 and 21 for minor informalities, the warning for claim 21 and the rejections of claims 1, 2 and 4-20 under 35 USC § 112 are withdrawn in view of the amendments filed 11 July 2022. 
The objections to the drawings for missing element numbers are withdrawn in view of the amended drawings filed 11 July 2022. 
Applicant’s arguments filed 11 July 2022 regarding the rejection of claims 1, 2 and 4-20 as amended, under 35 USC § 103 over Eshel, Lennox, Wilkie, Desmond, Tihon, Hannon and Richardson, have been fully considered but are not persuasive.  Therefore, the rejections are maintained.
Applicant submits that neither Eshel or Lennox are directed to a catheter seeking to the address the CAUTI problem according to the present invention (remarks p. 11). Applicant reasons that each reference is rather directed to the problem of obstruction of the urinary tract, and respectively disclose catheter devices that treat this issue (remarks p. 11). 
In response to applicant's argument that Eshel and Lennox do not address the CAUTI problem and instead enable the urinary sphincter to close the bladder or enable a user to voluntarily empty their urinary bladder, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
 Applicant submits that the ‘area of discontinuity’ provided by the gap of Eshel is not used for this purpose, and the addition of the valve of Lennox would not achieve the function of the device as claimed in claim 1 (remarks p. 12). Examiner replies that Eshel teaches all the features of claim 1 except for an obstruction element. Independently, Eshel describes a catheter having an area of discontinuity that is capable of periodically flushing urine out of the catheter. For example, when urine accumulates in the bladder, it will exit through either a central path (through inner lumen 19 and inner lumen 29), or a side path (through inner lumen 19 and gap 62). Annotated Fig. 1A of Eshel shows the 
    PNG
    media_image1.png
    1129
    371
    media_image1.png
    Greyscale
branching paths at gap 62. 
 Applicant submits that it would not have been obvious to a skilled person to conceive of the invention as claimed in claim 1 in the light of Eshel in view of Lennox (remarks p. 12). Applicant reasons that neither Eshel or Lennox address the CAUTI problem addressed by the present invention, and there is therefore no teaching or direction in either Eshel or Lennox that would lead to the solution provided by the claimed invention (remarks p. 12). Examiner responds that although Eshel and Lennox do not explicitly address the same CAUTI problem as Applicant, Eshel and Lennox describe features that can be combined to produce a functional urinary catheter. Eshel describes a gap that enables a user to control urination with the urinary sphincter (¶ [0041], permitting voluntary control of the sphincter). 
Lennox incorporates a valve into a catheter, which enables a user to control urination with a magnetic valve (¶ [0057] a valve 20 is disposed within the second tubular element 14 … as described in U.S. Pat. No. 5,366,506). In cases where the sphincter is injured or recovering, this will permit the user to control urination with either the urinary sphincter or magnetic valve. A skilled artisan would have been able to modify Eshel with Lennox’s valve by incorporating a magnetic valve in second tubular element 14 of Eshel. Modifying Eshel with Lennox’s valve would provide a separate advantage of permitting more than one option for a user to selectively control urination. 
Applicant contends that Wilkie, Desmond, Tihon, Hannon and Richardson fail to remedy the deficiencies of Eshel and Lennox (remarks p. 12-13). Examiner replies that these references are cited as secondary references to Eshel and Lennox. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rioux, Robert F.  et al.	US 20020173741 A1
Smith; David	US 20080172040 A1
Tihon; Claude	US 5738654 A

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590 
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781